Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 1 of 14 Page ID #:737



 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9

10   YANDERY SANCHEZ, LOUISE                         Case No. 8:20-cv-01604-JLS-KES
     KNUDSON, ANDREA REIHER-                         Assigned to: Hon. Josephine L. Staton,
11   ODOM, DERRICK SMITH, and                        District Judge; Hon. Karen E. Scott,
     AMBER WITT, on behalf of themselves             Magistrate Judge
12   and all others similarly situated,
                                                     [Discovery Document: Referred to
13                     Plaintiff,                    Magistrate Judge Karen E. Scott]
14            v.
                                                     [PROPOSED] STIPULATED
15   KIA MOTORS AMERICA, INC.,                       PROTECTIVE
                                                     ORDER
16                     Defendant.
17

18
      1.      A. PURPOSES AND LIMITATIONS
19
               Discovery in this action is likely to involve production of confidential,
20
      proprietary, or private information for which special protection from public
21
      disclosure and from use for any purpose other than prosecuting this litigation may
22
      be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23
      enter the following Stipulated Protective Order. The parties acknowledge that this
24
      Order does not confer blanket protections on all disclosures or responses to
25
      discovery and that the protection it affords from public disclosure and use extends
26
      only to the limited information or items that are entitled to confidential treatment
27
      under the applicable legal principles. The parties further acknowledge, as set forth in
28


     4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 2 of 14 Page ID #:738




 1    Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 2    file confidential information under seal; Civil Local Rule 79-5 sets forth the
 3    procedures that must be followed and the standards that will be applied when a party
 4    seeks permission from the court to file material under seal.
 5             B. GOOD CAUSE STATEMENT
 6             This action is likely to involve trade secrets, customer and pricing lists and
 7    other valuable research, development, commercial, financial, technical and/or
 8    proprietary information for which special protection from public disclosure and
 9    from use for any purpose other than prosecution of this action is warranted. Such
10    confidential and proprietary materials and information consist of, among other
11    things, confidential business or financial information, information regarding
12    confidential business practices, or other confidential research, development, or
13    commercial information (including information implicating privacy rights of third
14    parties), information otherwise generally unavailable to the public, or which may be
15    privileged or otherwise protected from disclosure under state or federal statutes,
16    court rules, case decisions, or common law. Accordingly, to expedite the flow of
17    information, to facilitate the prompt resolution of disputes over confidentiality of
18    discovery materials, to adequately protect information the parties are entitled to
19    keep confidential, to ensure that the parties are permitted reasonable necessary uses
20    of such material in preparation for and in the conduct of trial, to address their
21    handling at the end of the litigation, and serve the ends of justice, a protective order
22    for such information is justified in this matter. It is the intent of the parties that
23    information will not be designated as confidential for tactical reasons and that
24    nothing be so designated without a good faith belief that it has been maintained in a
25    confidential, non-public manner, and there is good cause why it should not be part
26    of the public record of this case.
27    2.      DEFINITIONS
28             2.1     Action: this pending federal law suit entitled, Sanchez, et al. v. Kia Motors
                                                     2
     4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 3 of 14 Page ID #:739




 1    America, Inc. case number 8:20-cv-01604-JLS-KES.
 2             2.2     Challenging Party: a Party or Non-Party that challenges the designation
 3    of information or items under this Order.
 4             2.3     “CONFIDENTIAL” Information or Items: Information (regardless of
 5    how it is generated, stored or maintained) or tangible things that qualify for protection
 6    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 7    Cause Statement.
 8             2.4     Conflicted Expert: Any consultant, investigator, or Expert (a) who is an
 9    employee of an automobile manufacturer competitor of any Kia entity; or (b) who
10    was in the employ of an automobile manufacturer competitor of any Kia entity
11    anytime between 1 year prior to the time disclosure is made; or (c) who is serving as
12    a consultant to an automobile manufacturer competitor of any Kia entity on matters
13    relating to automotive windshields. Protected Material may not be disclosed to a
14    Conflicted Expert without written agreement by the Designating Party or a Court
15    order prior to the disclosure.
16             2.5     Counsel: Outside Counsel of Record and House Counsel (as well as their
17    support staff).
18             2.6     Designating Party: A Party or Non-Party that designates information or
19    items that it produces in disclosures or in responses to discovery as
20    “CONFIDENTIAL.”
21             2.7     Disclosure or Discovery Material: All items or information, regardless of
22    the medium or manner in which it is generated, stored, or maintained (including,
23    among other things, testimony, transcripts, and tangible things), that are produced or
24    generated in disclosures or responses to discovery in this matter.
25             2.8     Expert: A person with specialized knowledge or experience in a matter
26    pertinent to the litigation who has been retained by a Party or its counsel to serve as
27    an expert witness or as a consultant in this Action.
28             2.9     House Counsel: Attorneys who are employees of a party to this Action.
                                                   3
     4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 4 of 14 Page ID #:740




 1    House Counsel does not include Outside Counsel of Record or any other outside
 2    counsel.
 3             2.10 Non-Party: Any natural person, partnership, corporation, association, or
 4    other legal entity not named as a Party to this action.
 5             2.11 Outside Counsel of Record: Attorneys who are not employees of a party
 6    to this Action but are retained to represent or advise a party to this Action and have
 7    appeared in this Action on behalf of that party or are affiliated with a law firm which
 8    has appeared on behalf of that party, and includes support staff.
 9             2.12 Party: Any party to this Action, including all of its officers, directors,
10    employees, consultants, retained experts, and Outside Counsel of Record (and their
11    support staffs).
12             2.13 Producing Party: A Party or Non-Party that produces Disclosure or
13    Discovery Material in this Action.
14             2.14 Professional Vendors: Persons or entities that provide litigation support
15    services (e.g., photocopying, videotaping, translating, preparing exhibits or
16    demonstrations, and organizing, storing, or retrieving data in any form or medium)
17    and their employees and subcontractors.
18             2.15 Protected Material: Any Disclosure or Discovery Material that is
19    designated as “CONFIDENTIAL.”
20             2.16 Receiving Party: A Party that receives Disclosure or Discovery Material
21    from a Producing Party.
22    3.      SCOPE
23             The protections conferred by this Stipulation and Order cover not only
24    Protected Material (as defined above), but also (1) any information copied or
25    extracted from Protected Material; (2) all copies, excerpts, summaries, or
26    compilations of Protected Material; and (3) any testimony, conversations, or
27    presentations by Parties or their Counsel that might reveal Protected Material.
28             Any use of Protected Material at trial shall be governed by the orders of the
                                                 4
     4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 5 of 14 Page ID #:741




 1    trial judge. This Order does not govern the use of Protected Material at trial.
 2    4.      DURATION
 3             Even after final disposition of this litigation, the confidentiality obligations
 4    imposed by this Order shall remain in effect until a Designating Party agrees
 5    otherwise in writing or a court order otherwise directs. Final disposition shall be
 6    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 7    or without prejudice; and (2) final judgment herein after the completion and
 8    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 9    including the time limits for filing any motions or applications for extension of time
10    pursuant to applicable law.
11    5.      DESIGNATING PROTECTED MATERIAL
12             5.1     Exercise of Restraint and Care in Designating Material for Protection.
13    Each Party or Non-Party that designates information or items for protection under this
14    Order must take care to limit any such designation to specific material that qualifies
15    under the appropriate standards. The Designating Party must designate for protection
16    only those parts of material, documents, items, or oral or written communications that
17    qualify so that other portions of the material, documents, items, or communications
18    for which protection is not warranted are not swept unjustifiably within the ambit of
19    this Order.
20             Mass, indiscriminate, or routinized designations are prohibited. Designations
21    that are shown to be clearly unjustified or that have been made for an improper
22    purpose (e.g., to unnecessarily encumber the case development process or to impose
23    unnecessary expenses and burdens on other parties) may expose the Designating
24    Party to sanctions.
25             If it comes to a Designating Party’s attention that information or items that it
26    designated for protection do not qualify for protection, that Designating Party must
27    promptly notify all other Parties that it is withdrawing the inapplicable designation.
28             5.2     Manner and Timing of Designations. Except as otherwise provided in this
                                                   5
     4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 6 of 14 Page ID #:742




 1    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 2    or ordered, Disclosure or Discovery Material that qualifies for protection under this
 3    Order must be clearly so designated before the material is disclosed or produced.
 4             Designation in conformity with this Order requires:
 5                      (a)     for information in documentary form (e.g., paper or electronic
 6    documents, but excluding transcripts of depositions or other pretrial or trial
 7    proceedings), that the Producing Party affix at a minimum, the legend
 8    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 9    contains protected material. If only a portion or portions of the material on a page
10    qualifies for protection, the Producing Party also must clearly identify the protected
11    portion(s) (e.g., by making appropriate markings in the margins).
12             A Party or Non-Party that makes original documents available for inspection
13    need not designate them for protection until after the inspecting Party has indicated
14    which documents it would like copied and produced. During the inspection and
15    before the designation, all of the material made available for inspection shall be
16    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
17    documents it wants copied and produced, the Producing Party must determine which
18    documents, or portions thereof, qualify for protection under this Order. Then, before
19    producing the specified documents, the Producing Party must affix the
20    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
21    portion or portions of the material on a page qualifies for protection, the Producing
22    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
23    markings in the margins).
24                      (b)     for testimony given in depositions that the Designating Party
25    identify, within 30 days after the transcript is delivered, as Protected Material. All
26    deposition testimony taken in this case shall be treated as Protected Material until the
27    expiration of the thirtieth day after the transcript is delivered to any party or the
28    witness. Within this time period, a Designating Party may serve a Notice of
                                                    6
     4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 7 of 14 Page ID #:743




 1    Designation to all parties of record as to specific portions of the testimony that are
 2    designated Protected Material, and thereafter only those portions identified in the
 3    Notice of Designation shall be protected by the terms of this Order.
 4                      (c)     for information produced in some form other than documentary and
 5    for any other tangible items, that the Producing Party affix in a prominent place on
 6    the exterior of the container or containers in which the information is stored the legend
 7    “CONFIDENTIAL.” If only a portion or portions of the information warrants
 8    protection, the Producing Party, to the extent practicable, shall identify the protected
 9    portion(s).
10             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
11    failure to designate qualified information or items does not, standing alone, waive the
12    Designating Party’s right to secure protection under this Order for such material.
13    Upon timely correction of a designation, the Receiving Party must make reasonable
14    efforts to assure that the material is treated in accordance with the provisions of this
15    Order.
16    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
17             6.1     Timing of Challenges. Any Party or Non-Party may challenge a
18    designation of confidentiality at any time that is consistent with the Court’s
19    Scheduling Order.
20             6.2     Meet and Confer. The Challenging Party shall initiate the dispute
21    resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,
22    telephonic discovery hearings on the Court’s website.
23             6.3     The burden of persuasion in any such challenge proceeding shall be on
24    the Designating Party. Frivolous challenges, and those made for an improper purpose
25    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
26    expose the Challenging Party to sanctions. Unless the Designating Party has waived
27    or withdrawn the confidentiality designation, all parties shall continue to afford the
28    material in question the level of protection to which it is entitled under the Producing
                                                     7
     4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 8 of 14 Page ID #:744




 1    Party’s designation until the Court rules on the challenge.
 2    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 3             7.1     Basic Principles. A Receiving Party may use Protected Material that is
 4    disclosed or produced by another Party or by a Non-Party in connection with this
 5    Action only for prosecuting, defending, or attempting to settle this Action. Protected
 6    Material may be disclosed only to the categories of persons and under the conditions
 7    described in this Order. When the Action has been terminated, a Receiving Party must
 8    comply with the provisions of section 13 below (FINAL DISPOSITION).
 9             Protected Material must be stored and maintained by a Receiving Party at a
10    location and in a secure manner that ensures that access is limited to the persons
11    authorized under this Order.
12             7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
13    otherwise ordered by the court or permitted in writing by the Designating Party, a
14    Receiving          Party         may   disclose   any    information   or   item   designated
15    “CONFIDENTIAL” only to:
16                      (a)     the Receiving Party’s Outside Counsel of Record in this Action, as
17    well as employees of said Outside Counsel of Record to whom it is reasonably
18    necessary to disclose the information for this Action;
19                      (b)     the officers, directors, and employees (including House Counsel)
20    of the Receiving Party to whom disclosure is reasonably necessary for this Action;
21                      (c)     Experts (as defined in this Order) of the Receiving Party, other than
22    a Conflicted Expert (see Section 2.4), to whom disclosure is reasonably necessary for
23    this Action and who have signed the “Acknowledgment and Agreement to Be Bound”
24    (Exhibit A);
25                      (d)     the court and its personnel;
26                      (e)     court reporters and their staff;
27                      (f)     professional jury or trial consultants, mock jurors, and Professional
28    Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                        8
     4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 9 of 14 Page ID #:745




 1    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2                      (g)     the author or recipient of a document containing the information or
 3    a custodian or other person who otherwise possessed or knew the information;
 4                      (h)     during their depositions, witnesses, and attorneys for witnesses, in
 5    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 6    party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 7    will not be permitted to keep any confidential information unless they sign the
 8    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 9    agreed by the Designating Party or ordered by the court. Pages of transcribed
10    deposition testimony or exhibits to depositions that reveal Protected Material may be
11    separately bound by the court reporter and may not be disclosed to anyone except as
12    permitted under this Stipulated Protective Order; and
13                      (i)     any mediator or settlement officer, and their supporting personnel,
14    mutually agreed upon by any of the parties engaged in settlement discussions.
15    8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
16    OTHER LITIGATION
17             If a Party is served with a subpoena or a court order issued in other litigation
18    that compels disclosure of any information or items designated in this Action as
19    “CONFIDENTIAL,” that Party must:
20                      (a)     promptly notify in writing the Designating Party. Such notification
21    shall include a copy of the subpoena or court order;
22                      (b)     promptly notify in writing the party who caused the subpoena or
23    order to issue in the other litigation that some or all of the material covered by the
24    subpoena or order is subject to this Protective Order. Such notification shall include
25    a copy of this Stipulated Protective Order; and
26                      (c)     cooperate with respect to all reasonable procedures sought to be
27    pursued by the Designating Party whose Protected Material may be affected.
28             If the Designating Party timely seeks a protective order, the Party served with
                                                      9
     4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 10 of 14 Page ID #:746




  1    the subpoena or court order shall not produce any information designated in this
  2    action as “CONFIDENTIAL” before a determination by the court from which the
  3    subpoena or order issued, unless the Party has obtained the Designating Party’s
  4    permission. The Designating Party shall bear the burden and expense of seeking
  5    protection in that court of its confidential material and nothing in these provisions
  6    should be construed as authorizing or encouraging a Receiving Party in this Action
  7    to disobey a lawful directive from another court.
  8    9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  9    IN THIS LITIGATION
 10                      (a)     The terms of this Order are applicable to information produced by
 11    a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 12    produced by Non-Parties in connection with this litigation is protected by the
 13    remedies and relief provided by this Order. Nothing in these provisions should be
 14    construed as prohibiting a Non-Party from seeking additional protections.
 15                      (b)     In the event that a Party is required, by a valid discovery request,
 16    to produce a Non-Party’s confidential information in its possession, and the Party is
 17    subject to an agreement with the Non-Party not to produce the Non-Party’s
 18    confidential information, then the Party shall:
 19                               (1)   promptly notify in writing the Requesting Party and the Non-
 20    Party that some or all of the information requested is subject to a confidentiality
 21    agreement with a Non-Party;
 22                               (2)   promptly provide the Non-Party with a copy of the
 23    Stipulated Protective Order in this Action, the relevant discovery request(s), and a
 24    reasonably specific description of the information requested; and
 25                               (3)   make the information requested available for inspection by
 26    the Non-Party, if requested.
 27                      (c)     If the Non-Party fails to seek a protective order from this court
 28    within 14 days of receiving the notice and accompanying information, the Receiving
                                                      10
      4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 11 of 14 Page ID #:747




  1    Party may produce the Non-Party’s confidential information responsive to the
  2    discovery request. If the Non-Party timely seeks a protective order, the Receiving
  3    Party shall not produce any information in its possession or control that is subject to
  4    the confidentiality agreement with the Non-Party before a determination by the court.
  5    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  6    of seeking protection in this court of its Protected Material.
  7    10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  8             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  9    Protected Material to any person or in any circumstance not authorized under this
 10    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 11    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 12    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 13    persons to whom unauthorized disclosures were made of all the terms of this Order,
 14    and (d) request such person or persons to execute the “Acknowledgment and
 15    Agreement to Be Bound” that is attached hereto as Exhibit A.
 16    11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 17    PROTECTED MATERIAL
 18             When a Producing Party gives notice to Receiving Parties that certain
 19    inadvertently produced material is subject to a claim of privilege or other protection,
 20    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 21    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 22    may be established in an e-discovery order that provides for production without
 23    prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
 24    as the parties reach an agreement on the effect of disclosure of a communication or
 25    information covered by the attorney-client privilege or work product protection, the
 26    parties may incorporate their agreement in the stipulated protective order submitted
 27    to the court.
 28    12.     MISCELLANEOUS
                                                  11
      4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 12 of 14 Page ID #:748




  1             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  2    person to seek its modification by the Court in the future.
  3             12.2 Right to Assert Other Objections. By stipulating to the entry of this
  4    Protective Order no Party waives any right it otherwise would have to object to
  5    disclosing or producing any information or item on any ground not addressed in this
  6    Stipulated Protective Order. Similarly, no Party waives any right to object on any
  7    ground to use in evidence of any of the material covered by this Protective Order.
  8             12.3 Filing Protected Material. A Party that seeks to file under seal any
  9    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 10    only be filed under seal pursuant to a court order authorizing the sealing of the specific
 11    Protected Material at issue. If a Party’s request to file Protected Material under seal
 12    is denied by the court, then the Receiving Party may file the information in the public
 13    record unless otherwise instructed by the court.
 14    13.     FINAL DISPOSITION
 15             After the final disposition of this Action, as defined in paragraph 4, within 60
 16    days of a written request by the Designating Party, each Receiving Party must return
 17    all Protected Material to the Producing Party or destroy such material. As used in
 18    this subdivision, “all Protected Material” includes all copies, abstracts,
 19    compilations, summaries, and any other format reproducing or capturing any of the
 20    Protected Material. Whether the Protected Material is returned or destroyed, the
 21    Receiving Party must submit a written certification to the Producing Party (and, if
 22    not the same person or entity, to the Designating Party) by the 60 day deadline that
 23    (1) identifies (by category, where appropriate) all the Protected Material that was
 24    returned or destroyed and (2)affirms that the Receiving Party has not retained any
 25    copies, abstracts, compilations, summaries or any other format reproducing or
 26    capturing any of the Protected Material. Notwithstanding this provision, Counsel are
 27    entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
 28    and hearing transcripts, legal memoranda, correspondence, deposition and trial
                                                  12
      4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 13 of 14 Page ID #:749




  1    exhibits, expert reports, attorney work product, and consultant and expert work
  2    product, even if such materials contain Protected Material. Any such archival copies
  3    that contain or constitute Protected Material remain subject to this Protective Order
  4    as set forth in Section 4 (DURATION).
  5    14.     Any violation of this Order may be punished by any and all appropriate
  6    measures including, without limitation, contempt proceedings and/or monetary
  7    sanctions.
  8             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  9
        DATED: August 24, 2021                   LEMBERG LAW, LLC
 10

 11

 12                                              /s/ Joshua Markovits
                                                 Joshua Markovits
 13                                              Attorney for Plaintiffs
 14
        DATED: August 24, 2021                   SHOOK, HARDY & BACON L.L.P.
 15

 16

 17                                              /s/ Amir Nassihi
                                                 Amir Nassihi
 18                                              Attorneys for Defendant Kia America, Inc.
 19                                              (formerly known as Kia Motors America, Inc.)

 20
                                        L.R. 5-4.3.4(a)(2)(i) Certification:
 21             Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the document attests that
 22    concurrence in the filing of the document has been obtained from each of the other
 23    Signatories.
 24                                                   /s/ Amir Nassihi

 25    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 26
       DATED: August 25, 2021
 27                                                  Honorable Karen E. Scott
                                                     United States Magistrate Judge
 28
                                                       13
      4096" = "1" "4848-4148-3250" ""
Case 8:20-cv-01604-JLS-KES Document 45 Filed 08/25/21 Page 14 of 14 Page ID #:750




  1                                          EXHIBIT A
  2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3    I,                                                [print   or   type   full   name],   of
  4                                                      [print or type full address], declare
  5    under penalty of perjury that I have read in its entirety and understand the Stipulated
  6    Protective Order that was issued by the United States District Court for the Central
  7    District of California on [_________] in the case of Sanchez, et al. v. Kia Motors
  8    America, Inc. case number 8:20-cv-01604-JLS-KES. I agree to comply with and to
  9    be bound by all the terms of this Stipulated Protective Order and I understand and
 10    acknowledge that failure to so comply could expose me to sanctions and punishment
 11    in the nature of contempt. I solemnly promise that I will not disclose in any manner
 12    any information or item that is subject to this Stipulated Protective Order to any
 13    person or entity except in strict compliance with the provisions of this Order.
 14    I further agree to submit to the jurisdiction of the United States District Court for the
 15    Central District of California for the purpose of enforcing the terms of this Stipulated
 16    Protective Order, even if such enforcement proceedings occur after termination of this
 17    action. I hereby appoint                             [print or type full name] of
 18                                                        [print or type full address and
 19    telephone number] as my California agent for service of process in connection with
 20    this action or any proceedings related to enforcement of this Stipulated Protective
 21    Order.
 22    Date:
 23    City and State where sworn and signed:
 24    Printed name:
 25    Signature:
 26

 27

 28
                                                14
      4096" = "1" "4848-4148-3250" ""
